Name: Council Directive 79/268/EEC of 5 March 1979 amending Directive 77/504/EEC on pure-bred breeding animals of the bovine species
 Type: Directive
 Subject Matter: agricultural activity;  means of agricultural production;  information technology and data processing;  trade policy
 Date Published: 1979-03-13

 Important legal notice|31979L0268Council Directive 79/268/EEC of 5 March 1979 amending Directive 77/504/EEC on pure-bred breeding animals of the bovine species Official Journal L 062 , 13/03/1979 P. 0005 - 0005 Finnish special edition: Chapter 3 Volume 10 P. 0199 Greek special edition: Chapter 03 Volume 24 P. 0257 Swedish special edition: Chapter 3 Volume 10 P. 0199 Spanish special edition: Chapter 03 Volume 16 P. 0048 Portuguese special edition Chapter 03 Volume 16 P. 0048 Special edition in Czech Chapter 3 Volume 04 P. 48 - 48 Special edition in Estonian Chapter 3 Volume 04 P. 48 - 48 Special edition in Hungarian Chapter 3 Volume 04 P. 48 - 48 Special edition in Lithuanian Chapter 3 Volume 04 P. 48 - 48 Special edition in Latvian Chapter 3 Volume 04 P. 48 - 48 Special edition in Maltese Chapter 3 Volume 04 P. 48 - 48 Special edition in Polish Chapter 3 Volume 04 P. 48 - 48 Special edition in Slovakian Chapter 3 Volume 04 P. 48 - 48 Special edition in Slovenian Chapter 3 Volume 04 P. 48 - 48Council Directiveof 5 March 1979amending Directive 77/504/EEC on pure-bred breeding animals of the bovine species(79/268/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof,Having regard to the proposal from the Commission [1],Having regard to the opinion of the European Parliament [2],Having regard to the opinion of the Economic and Social Committee [3],Whereas Council Directive 77/504/EEC of 25 July 1977 on pure-bred breeding animals of the bovine species [4] laid down the conditions for the progressive liberalization of intra-Community trade in this field;Whereas, pending the implementation of Community rules on the subject, the general principle has been adopted in accordance with Article 7 of the said Directive that imports from non-member States should not enjoy more favourable conditions than those applying to intra-Community trade;Whereas Community rules concerning trade between Member States have not yet been fully established, in particular as regards the criteria for entry in a herd-book; whereas they will not be so established until a number of implementing measures, particularly those provided for in Article 6 of the abovementioned Directive have been adopted; whereas provision should therefore be made for Article 7 of that Directive to be applied as and when intra-Community arrangements are introduced,HAS ADOPTED THIS DIRECTIVE:Article 1Article 9 of Directive 77/504/EEC shall be replaced by the following:"Article 9The Member States shall bring into force the laws, regulations and administrative provisions necessary to:(a) comply with this Directive, with the exception of Article 7, by 1 January 1979 at the latest;(b) comply with Article 7, as regards each of the points which it covers, on the same dates as those on which they comply with the corresponding provisions applicable in intra-Community trade, and in particular the decisions that are successively adopted pursuant to Article 6.They shall forthwith inform the Commission thereof".Article 2This Directive is addressed to the Member States.Done at Brussels, 5 March 1979.For the CouncilThe PresidentP. Mehaignerie[1] OJ No C 9, 11. 1. 1979, p. 4.[2] Opinion delivered on 16 February 1979 (not yet published in the Official Journal).[3] Opinion delivered on 21 and 22 February 1979 (not yet published in the Official Journal).[4] OJ No L 206, 12. 8. 1977, p. 8.--------------------------------------------------